Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In the amendment filed on September 16, 2021, the following has occurred: claim(s) 1 and 8-9 have been amended. Now, claim(s) 1-5, 7-9, and 11-13 are pending.

Allowable Subject Matter
Claims 1-5, 7-9, and 11-13 allowed. The following is an examiner’s statement of reasons for allowance: The primary reasons that 1-5, 7-9, and 11-13 distinguish over the prior art is the inclusion of the combination of limitations of an endoscopic device that includes a memory for storing first additional information to be added to an endoscope image, a processor programmed to generate Digital Imaging and Communication in Medicine (DICOM)-format data of the image, and a first and second transmitter/receiver, a DICOM server configured to communicate with the first medical device, an ultrasonic observation device that can store second additional information to be added to an ultrasonic image that utilizes the first transmitter/receiver communicates the ultrasonic image and a portion of the second additional information defined by a prescribed protocol that is different from the DICOM protocol, the ultrasonic observation device compares the endoscope image to the ultrasonic image and determines a segment of data of the second information that is different than the endoscope image based on the comparison, and transmits only the segment of data of the ultrasonic image, and the second transmitter/receiver to communicate the generated DICOM format data of the endoscope image and generated DICOM-format data of the ultrasonic image and communicate as defined by the DICOM protocol. Furthermore, the recited claims overcome the prior art with the specificity of the comparison between the first and second information, and the transmittance of only the different segment of data. The closest prior art (Matsue, Amling, Alonso Diaz, Shigeta) describes a image data storage stores medical image data that includes image data and additional information for the image data that includes the patient-identifying information, the examination-specifying information, and the medical image-specifying information, combined with an endoscopic video camera system for video signal processing that can be adjusted by utilizing 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hirayama et al. (U.S. Pre-Grant Publication No. 2019/0297513), Juergens (U.S. Pre¬ Grant Publication No. 2016/0128549), Suapang et al. ("Web-based Medical Image Archiving and Communication System for Teleimaging"), and Balasingham et al. ("Communication of Medical Images, Text, and Messages in Inter-Enterprise Systems: A Case Study in Norway").
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bennett Stephen Erickson whose telephone number is (571) 270-3690. The examiner can normally be reached Monday - Thursday: 8:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/B.S.E./Examiner, Art Unit 3626                                                                                                                                                                                                        
/CHRISTOPHER L GILLIGAN/Primary Examiner, Art Unit 3626